DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 20, line 18 “frist” should read –first--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 20, and 23 require a fourth aluminum alloy to be different from the material of the centre section when present.  Thus, the limitation of the first, second, third, and fourth alloys having the same composition as set forth in claims 25, 28, and 30 contradicts the limitations of independent claims 1, 20, and 23. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-18, 20, and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funato et al. (WO2013/038934A1) (hereafter Funato).
With respect to claim 1, Funato teaches a method for the manufacturing of a clad sheet product comprising a core layer and at least one cladding layer, the method comprising: preparing an assembly of a core layer (core) and at least one cladding layer (1) by attaching a cladding plate as an integral unit forming the at least one cladding layer to a core slab forming the core layer (figures 1-2; and machine translation), the at least one cladding layer of the cladding plate comprising both a centre section (1) and at least two edge sections (2) positioned at opposite sides of the centre section along edges of the at least one cladding layer (figures 1-2; and machine translation); and rolling the assembly and reducing the thickness to a desired gauge, the core layer being made of a first aluminium alloy, the centre section of the at least one cladding being made of a material being a second aluminium alloy or a composite material comprising a matrix of aluminium or a third aluminium alloy, the edge sections along the edges being made of aluminium or a fourth aluminium alloy that is different from the material 
With respect to claim 1, Funato does not explicitly teach preparing by attaching a cladding plate as an integral unit forming the at least one cladding layer to a core slab forming the core layer.
However, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize an integral cladding layer in order to simultaneously position all of the components of the cladding plate. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
With respect to claim 2, Funato teaches wherein the at least one cladding layer comprises edge sections (2) that are side sections extending along the edges in the rolling direction (figures 1-2; and lines 322-329, 422-445, and 478-483 of the machine translation).
With respect to claim 3, Funato teaches wherein the at least one cladding layer comprises edge sections that are head and tail sections (2) extending along the edges cross the rolling direction (figures 1-2; and lines 322-329, 422-445, and 478-483 of the machine translation).
With respect to claim 4, Funato teaches wherein the at least one cladding layer comprises both side sections (2) extending along the edges in the rolling direction and head and tail sections extending along the edges cross the rolling direction (figure 1).

With respect to claim 6, Funato teaches wherein the at least one cladding layer comprises edge sections that are side sections along the edges in the intended rolling direction (figure 1).
With respect to claim 7, Funato teaches wherein the at least one cladding layer comprises edge sections that are head and tail sections extending along the edges cross the intended rolling direction (figure 1).
With respect to claims 8-9 and 14-16, it is the examiner’s position that the size/proportion of the layers is merely a design choice. One of ordinary skill in the art would have been motivated to utilize the claimed proportions in order to form an assembly of the desired proportions. Note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
With respect to claims 10 and 17, Funato teaches comprising only one cladding layer (figure 1).

With respect to claims 12 and 18, Funato teaches wherein the material of the centre section is made of the composite material comprising the matrix of aluminium or the third aluminium alloy and the composite material further comprises flux particles (powdery flux) (machine translation).
With respect to claim 20, Funato teaches a method for the manufacturing of a clad sheet product, the method comprising: attaching at least two edge sections (2) to opposite sides of a centre section (1) to form a cladding plate, attaching at least one cladding plate to a first surface of a core slab (core) to form an assembly, wherein the core slab forms a core layer of the assembly and the at least one cladding plate forms a cladding layer of the assembly and wherein the at least two edge sections of the at least one cladding plate are along edges of the cladding layer (figures 1-2; and machine translation); and rolling the assembly and reducing a thickness of the assembly to a desired gauge (figures 1-2; and machine translation), wherein a material of the core layer is a first aluminium alloy, a material of the centre section is made of a second aluminium alloy or a composite material comprising a matrix of aluminium or a third aluminium alloy, and a material of the at least two edge sections is aluminium or a fourth aluminium alloy different from the aluminium or the fourth aluminium alloy in the material of the centre section (figures 1-2; and machine translation), wherein the material of the centre section of the at least one cladding layer (i) has a liquidus temperature lower than a solidus temperature of the first aluminum alloy of the core layer or (ii) is less noble than the first aluminum alloy of the core layer or (iii) includes flux particles (figures 1-2; and machine translation), and wherein the at least two edge sections of the at least one cladding plate are cut off during or after the rolling (lines 322-329, 422-445, and 478-483 of the machine translation).

However, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize an integral cladding plate in order to simultaneously position all of the components of the cladding plate. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
With respect to claim 23, Funato teaches a method for the manufacturing of a clad sheet product comprising a core layer (core) and at least one cladding layer (1), the method comprising: preparing an assembly of a core layer (core) and at least one cladding layer (1) by attaching a cladding plate (1) unit forming at least one cladding layer to a core slab forming the core layer (figures 1-2; and machine translation), said cladding plate comprising more than one cladding layer and at least one of the cladding layers of the cladding plate comprising both the centre section and at least two edge sections positioned at opposite sides of the centre section along the edges of the at least one cladding layer (figures 1-2; lines 259-279 and 446-471 of the machine translation); and rolling the assembly and reducing the thickness to a desired gauge (figures 1-2; and machine translation), the core layer being made of a first aluminium alloy, the centre section of the at least one cladding layer being made of a material being a second aluminium alloy or a composite material comprising a matrix of aluminium or a third aluminium alloy, the edge sections along the edges being made of aluminium or a fourth aluminium alloy different from the material of the centre section (figures 1-2; and machine translation), wherein the material of the centre section of the at least one cladding layer (i) has a liquidus temperature lower than a solidus temperature of the first aluminum alloy of the core layer or (ii) is less noble than the first aluminum alloy of the core layer or (iii) includes flux particles (figures 1-2; and machine translation), and wherein the at 
Does not teach attaching a cladding plate as an integral unit.
However, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize an integral cladding plate in order to simultaneously position all of the components of the cladding plate. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
With respect to claims 25, 28, and 30, the examiner takes Official Notice that it is well known to clad/roll bond the same materials.  Thus, it is the examiner’s position that it would have been obvious to one or ordinary skill in the art to utilize the same material in the process of Funato in order to form an assembly having the desired composition.
With respect to claims 26, 29, and 31, Funato teaches wherein at least one or more of the first aluminium alloy, the second aluminium alloy, the third aluminium alloy, and the fourth aluminium alloy have different compositions (figures 1-2; and machine translation).
With respect to claims 24 and 27, Funato teaches wherein the material of the centre section of the at least one cladding layer is the composite material comprising the matrix of aluminium or the third aluminium alloy, wherein the material of the centre section of the at least one cladding layer includes flux particles (figures; and machine translation), but does not explicitly teach wherein a content of the flux particles is 1 to 20 wt.%. However, Funato does teach controlling the amount of flux to prevent deterioration (machine translation.  Accordingly, the amount of flux is a result effect variable.  Thus, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize 1 to 20 wt% flux, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA .

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funato as applied to claim 20 above, and further in view of Bergstrom et al. (US 2005/0273994A1) (hereafter Bergstrom).
With respect to claim 21, Funato does not teach wherein the second surface of the core slab is opposite the first surface of the core slab, and wherein the second cladding plate forms a second cladding layer of the assembly.  
However, Bergstrom teaches wherein the second surface of the core slab is opposite the first surface of the core slab, and wherein the second cladding plate forms a second cladding layer of the assembly (figure 2).
At the time of the invention I would have been obvious to one of ordinary skill in the art to combine a second cladding plate such as that taught by of Bergstrom on the component of Funato in order to form a two sided composite of the desired configuration.
With respect to claim 22, Funato teaches the edge sections are cut off during or after the rolling (lines 322-329, 422-445, and 478-483 of the machine translation). It would have been obvious to one of ordinary skill in the art to trim the collective roll bonded assembly of Funato and Berstrom in any and all directions in order to form an assembly of the desired shape and size.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-18, and 20-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735